                                  Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 1 of 25



                            1 IRELL & MANELLA LLP
                              Jason G. Sheasby (CA SBN 205455)
                            2 jsheasby@irell.com
                              Andrew J. Strabone (CA SBN 301659)
                            3
                              astrabone@irell.com
                            4 1800 Avenue of the Stars, Suite 900
                              Los Angeles, California 90067
                            5 Telephone: (310) 277-1010
                              Facsimile: (310) 203-7199
                            6
                              Attorneys for Plaintiff Netlist, Inc.
                            7

                            8
                                                        UNITED STATES DISTRICT COURT
                            9
                                                      NORTHERN DISTRICT OF CALIFORNIA
                         10                                  OAKLAND DIVISION

                         11
                                 NETLIST, INC.,                       )     Case No. 4:09-cv-05718-SBA
                         12                                           )
                                                   Plaintiff,         )
                         13                                           )     PLAINTIFF NETLIST’S NOTICE OF
                                       v.                             )     MOTION AND MOTION FOR PARTIAL
                         14                                           )     SUMMARY JUDGMENT ON GOOGLE’S
                                 GOOGLE LLC,                          )     INTERVENING RIGHTS DEFENSE FOR
                         15                                           )     CLAIM 16
                                                   Defendant.         )
                         16                                           )     Date: November 10, 2021
                         17                                                 Time: 2:00 PM
                         18                                                 Location: Oakland Courthouse
                         19
                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                           PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                            PARTIAL
                                                                                     PLAINTIFF’S NOTICE       SUMMARY
                                                                                                        OF MOTION        JUDGMENT
                                                                                                                  AND MOTION    FOR
                                                                      -1-                                 CASESUMMARY
                                                                                                      PARTIAL NO. 4:09-CV-05718-SBA
                                                                                                                         JUDGMENT
                                 Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 2 of 25



                            1                                       NOTICE OF MOTION

                            2         To all parties and their attorneys of record:

                            3         Please take notice that on October 13, 2021 or as soon thereafter as the matter may be heard,

                            4 at the Oakland Courthouse, 1301 Clay Street, Oakland, CA 94612, or remotely should the Court so

                            5 order, before the Honorable Saundra Brown Armstrong, Plaintiff Netlist, Inc. (“Netlist”) will and

                            6 hereby does move for an order finding that defendant Google LLC (“Google”) is not entitled to an

                            7 intervening rights defense under 35 U.S.C. §§ 252, pre-AIA 316(b) for claim 16 of U.S. Patent No.

                            8 7,619,912 (the “’912 patent”). This motion is based on: this Notice of Motion; the Memorandum

                            9 of Points and Authorities below; the Declaration of Andrew J. Strabone and exhibits attached
                         10 thereto; all documents in the Court’s file; and such other written or oral argument as may be

                         11 presented at or before the time this motion is heard by the Court.

                         12                               STATEMENT OF RELIEF REQUESTED

                         13           Netlist seeks an order holding: that Google is not entitled to an intervening rights defense

                         14 under 35 U.S.C. §§ 252, pre-AIA 316(b) for any products accused of infringement of claim 16.

                         15                          STATEMENT OF THE ISSUES TO BE DECIDED

                         16           (1) Whether Google’s intervening rights defense fails as a matter of law because reexamined

                         17               claim 16 is not “amended” or “new” under pre-AIA 35 U.S.C. § 316(b);

                         18           (2) If not, whether Google’s intervening rights defense fails as a matter of law because

                         19               reexamined claim 16 is “substantially identical” to original claim 16 under 35 U.S.C. §§

                         20               252, pre-AIA 316(b).

                         21                                            CERTIFICATION

                         22           Pursuant to Paragraph 4 of the Court’s Standing Order, counsel for Netlist certifies that it

                         23 met and conferred with counsel for Google in a good-faith effort to resolve the issues raised in this

                         24 motion.

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                     PARTIAL
                                                                                              PLAINTIFF’S NOTICE       SUMMARY
                                                                                                                 OF MOTION        JUDGMENT
                                                                                                                           AND MOTION    FOR
                                                                               -2-                                 CASESUMMARY
                                                                                                               PARTIAL NO. 4:09-CV-05718-SBA
                                                                                                                                  JUDGMENT
                                       Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 3 of 25



                            1                                                       TABLE OF CONTENTS
                            2                                                                                                                                               Page
                            3
                                 I.        INTRODUCTION ............................................................................................................... 1
                            4
                                 II.       BACKGROUND ................................................................................................................. 3
                            5
                                           A.        The ’912 Patent ....................................................................................................... 3
                            6
                                           B.        Procedural Reexamination History ......................................................................... 4
                            7
                                           C.        The Present Litigation ............................................................................................. 5
                            8
                                 III.      STATEMENT OF UNDISPUTED FACTS ....................................................................... 5
                            9
                                 IV.       LEGAL STANDARD ......................................................................................................... 6
                         10
                                 V.        ARGUMENT ...................................................................................................................... 8
                         11
                                           A.        Claim 16 Is Not “Amended” Or “New” Under Pre-AIA Section
                         12
                                                     316(b) Because Claim 16 Was Not Modified When Rewritten In
                         13                          Independent Form ................................................................................................... 8

                         14                B.        Even If Reissued Claim 16 Is “Amended” Or “New,” It Is
                                                     Substantially Identical To Original Claim 16 ....................................................... 10
                         15
                                                     1.         Rewriting Dependent Claims In Independent Form Is Not A
                         16                                     Substantive Change In Claim Scope ......................................................... 10
                         17
                                                     2.         Google’s Other Arguments Fail As A Matter Of Law .............................. 12
                         18
                                                                (a)        Google’s “Argument” Disclaimer Argument Fails As
                         19                                                A Matter Of Law ........................................................................... 13

                         20                                     (b)        The Doctrine Of Equivalents And Prosecution
                                                                           History Estoppel Are Irrelevant To Intervening
                         21                                                Rights ............................................................................................ 14
                         22 VI.            CONCLUSION ................................................................................................................. 18
                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                                                  PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                                                   PARTIAL SUMMARY JUDGMENT
                                                                                                     -i-                                         CASE NO. 4:09-CV-05718-SBA
                                   Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 4 of 25



                            1                                                   TABLE OF AUTHORITIES

                            2                                                                                                                                   Page(s)
                            3 Cases

                            4 Anderson v. Liberty Lobby, Inc.,

                            5    477 U.S. 242 (1986) .....................................................................................................................6

                            6 Arlington Indus., Inc. v. Bridgeport Fittings, Inc.,
                                  610 F. Supp. 2d 370 (M.D. Pa. 2009), aff’d, 477 F. App’x 740 (Fed. Cir. 2012)......................17
                            7
                              Bloom Eng’g Co. v. N. Am. Mfg. Co.,
                            8     129 F.3d 1247 (Fed. Cir. 1997) .......................................................................................... passim
                          9 Celotex Corp. v. Catrett,
                               477 U.S. 317 (1986) .....................................................................................................................6
                         10

                         11 Dexcowin Glob., Inc. v. Aribex, Inc.,
                                No. 16-cv-143, 2017 WL 3477748 (C.D. Cal. June 7, 2017) ................................................3, 11
                         12
                            Felix v. Am. Honda Motor Co., Inc.,
                         13     562 F.3d 1167 (Fed. Cir. 2009) ......................................................................................16, 17, 18
                         14 Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., Ltd.,
                               535 U.S. 722 (2002) ...................................................................................................................15
                         15

                         16 Google LLC v. Netlist, Inc.,
                               810 F. App’x 902 (Fed. Cir. 2020) ...........................................................................................4, 6
                         17
                            Graver Tank & Mfg. Co. v. Linde Air Prods. Co.,
                         18    339 U.S. 605 (1950) ...................................................................................................................15

                         19 Honeywell Intern. Inc. v. Hamilton Sundstrand Corp.,
                               370 F.3d 1131 (Fed. Cir. 2004) ......................................................................................16, 17, 18
                         20
                            Hutchins v. Zoll Med. Corp.,
                         21
                               492 F.3d 1377 (Fed. Cir. 2007) ....................................................................................................9
                         22
                            Jazz Photo Corp. v. Int’l Trade Comm’n,
                         23    264 F.3d 1094 (Fed. Cir. 2001) ....................................................................................................7

                         24 Laitram Corp. v. NEC Corp.,
                                163 F.3d 1342 (Fed. Cir. 1998) ..............................................................................................9, 10
                         25
                            Linear Tech. Corp. v. Micrel, Inc.,
                         26     No. 94-cv-1633, 2006 WL 8425047 (N.D. Cal. June 9, 2006) ....................................................7
                         27
                            Marine Polymer Techs., Inc. v. HemCon, Inc.,
                         28   659 F.3d 1084 (Fed. Cir. 2011) ..................................................................................................13
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                                              PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                                               PARTIAL SUMMARY JUDGMENT
                                                                                                  - ii -                                     CASE NO. 4:09-CV-05718-SBA
                                   Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 5 of 25

                                                                                                                                                                 Page(s)
                            1 Marine Polymer Techs., Inc. v. HemCon, Inc.
                                672 F.3d 1350 (Fed. Cir. 2012) (en banc) .......................................................................... passim
                            2
                              Mass. Inst. of Tech. v. Shire Pharms.,
                            3   839 F.3d 1111 (Fed. Cir. 2016) ..................................................................................................13
                            4
                              NexMed Holdings, Inc. v. Beta Techs., Inc.,
                            5    718 F. Supp. 2d 1299 (D. Utah 2010) ....................................................................................3, 11

                            6 Ortho-Mcneil Pharm., Inc. v. Kali Labs., Inc.,
                                 482 F. Supp. 2d 478 (D.N.J. 2007) ........................................................................................3, 12
                            7
                              Paradox Sec. Sys. Ltd. v. ADT Sec. Servs., Inc.,
                            8    710 F. Supp. 2d 590 (E.D. Tex. 2008) .......................................................................................15
                          9 Regents of Univ. of Cal. v. Dako N. Am., Inc.,
                         10    No. 05-cv-3955, 2009 WL 1083446 (N.D. Cal. Apr. 22, 2009) ..................................................6

                         11 Robert Bosch, LLC v. Pylon Mfg. Corp.,
                               No. CIV. 08-542-SLR, 2010 WL 1485326 (D. Del. Apr. 12, 2010) .........................................17
                         12
                            Safoco, Inc. v. Cameron Int’l Corp.,
                         13    No. 05-cv-739, 2009 WL 10742813 (S.D. Tex. Apr. 9, 2009) ..................................3, 12, 15, 17
                         14 Seattle Box Co. v. Indus. Crating & Packing, Inc.,

                         15    731 F.2d 818 (Fed. Cir. 1984) ....................................................................................................10

                         16 SignalQuest, Inc. v. Tien-Ming Chou,
                               No. 11-cv-392, 2016 WL 738209 (D.N.H. Feb. 23, 2016) ....................................................3, 11
                         17
                            Sonos Inc. v. D&M Holdings,
                         18    No. 14-cv-1330, 2017 WL 4969330 (D. Del. Nov. 1, 2017) ...........................................3, 11, 18
                         19 Thermalloy, Inc. v. Aavid Eng’g, Inc.,
                               121 F.3d. 691 (Fed. Cir. 1997) ...............................................................................................3, 16
                         20

                         21 Visto Corp. v. Sproqit Techs., Inc.,
                                413 F. Supp. 2d. 1073 (N.D. Cal. 2006) ..................................................................................1, 8
                         22
                            Warner-Jenkinson Co., Inc. v. Hilton Davis Chem. Co.,
                         23     520 U.S. 17 (1997) .....................................................................................................................15
                         24 Westvaco Corp. v. Int’l Paper Co.,
                               991 F.2d 735 (Fed. Cir. 1993) ....................................................................................................10
                         25
                            Statutes
                         26

                         27 35 U.S.C. § 112(d) .........................................................................................................................2, 9

                         28 35 U.S.C. § 252 ........................................................................................................................ passim
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                                              PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                                               PARTIAL SUMMARY JUDGMENT
                                                                                                  - iii -                                    CASE NO. 4:09-CV-05718-SBA
                                    Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 6 of 25

                                                                                                                                                                       Page(s)
                            1 35 U.S.C. § 305 ................................................................................................................................16

                            2 35 U.S.C. § 307 ........................................................................................................................7, 8, 14

                            3 Pre-AIA 35 U.S.C. § 316(b) ..................................................................................................... passim

                            4 Rules

                            5
                                 Fed. R. Civ. P. 56(a) ...........................................................................................................................6
                            6
                                 Other Authorities
                            7
                                 H.R. Rep. No. 82-1923, 26 (1952) ...................................................................................................12
                            8
                                 P.J. Federico, Commentary on the New Patent Act, 75 J. Pat. & Trademark Off.
                            9        Soc’y 161 (1993) ........................................................................................................................12
                         10 S. Rep. No. 82-1979, 2420 (1952) ...................................................................................................12

                         11

                         12

                         13

                         14

                         15

                         16

                         17

                         18

                         19
                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                                                   PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                                                    PARTIAL SUMMARY JUDGMENT
                                                                                                      - iv -                                      CASE NO. 4:09-CV-05718-SBA
                                   Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 7 of 25



                            1                       MEMORANDUM OF POINTS AND AUTHORITIES

                            2 I.       INTRODUCTION

                            3          Google has asserted an intervening rights defense against claim 16, which was confirmed as

                            4 patentable during reexamination and was then rewritten in independent form with no change in

                            5 language. The Federal Circuit has expressly rejected this argument. At least twice.

                            6          Netlist’s Interrogatory No. 3 required Google to set out the entire legal and factual bases for

                            7 its intervening rights defense. Ex. 1 at 7. After Google’s refusal to provide a substantive response

                            8 on its intervening rights contentions, Magistrate Judge Spero ordered that Google “must” answer

                            9 Interrogatory No. 3 “in full.” Dkt. 145 (“Court ruled that ROG #3 must be answered in full.”).
                         10 Given the state of the record, summary judgment disposing of the defense as to claim 16 is proper.

                         11            Intervening rights is a statutory defense that can limit damages for infringement of

                         12 reexamined claims in certain circumstances unless those claims are “substantially identical” to an

                         13 original claim in the patent. 35 U.S.C. §§ 252, pre-AIA 316(b). Absolute intervening rights

                         14 provides certain defenses for products made or used prior to reexamination conclusion; equitable

                         15 intervening rights may also provide certain limits on damages for products used after reexamination,

                         16 but only after additional detailed factual and equitable findings. Marine Polymer Techs., Inc. v.

                         17 HemCon, Inc. 672 F.3d 1350, 1361-62 (Fed. Cir. 2012) (en banc); Visto Corp. v. Sproqit Techs.,

                         18 Inc., 413 F. Supp. 2d. 1073, 1089-90 (N.D. Cal. 2006) (listing factors courts have considered for

                         19 equitable intervening rights). Both the absolute and equitable intervening rights inquiries ask the
                         20 same two threshold questions. First, is the reexamined claim “amended” or “new” under § 316(b)?

                         21 If not, the inquiry ends, and an intervening rights defense does not apply. Second, if the reexamined

                         22 claim is “amended” or “new,” is the scope of the reexamined claim “substantially identical” to the

                         23 scope of the original claim? If the claims are “substantially identical,” then an intervening rights

                         24 defense does not apply.

                         25            Google’s intervening rights defense as to claim 16 fails as a matter of law. First, reexamined

                         26 claim 16 is not “amended” or “new” under the meaning of pre-AIA 35 U.S.C. § 316(b). Marine

                         27 Polymer, 672 F.3d at 1365 (rejecting accused infringer’s attempt to “invoke intervening rights

                         28 against claims that the PTO confirmed on reexamination to be patentable as originally issued”). The
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                      PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                       PARTIAL SUMMARY JUDGMENT
                                                                                -1-                                  CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 8 of 25



                            1 language of claim 16 remained unaltered throughout the reexamination. See Ex. 12 (comparing the

                            2 language of original and reexamined claim 16). Original claim 16 was confirmed as patentable on

                            3 April 4, 2011, and then only rewritten in independent form. Ex. 4 at 21-22, 24; Ex. 7 at 9-10. By

                            4 this change, Netlist made explicit the language of original claim 15 that was already incorporated

                            5 by reference in original claim 16, which depended from claim 15. See 35 U.S.C. 112(d) (a dependent

                            6 claim “shall be construed to incorporate by reference all the limitations of the claim to which it

                            7 refers”). As such, reexamined claim 16 is not “amended” or “new” for purposes of § 316(b), and

                            8 intervening rights do not apply as a matter of law. See infra Table 1.

                            9                                               Table 11

                         10               Original Claims 15 and 16                          Reexamined Claim 16
                         11

                         12

                         13

                         14

                         15

                         16

                         17

                         18

                         19
                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27
                                    Table 1 provides screen captures of original claims 15 and 16 from the ’912 patent and
                                      1
                         28 reexamined claim 16 from the certificate of reexamination. Ex. 2 at 34:25-60; Ex. 3 at 3:9-43.
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                   PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                    PARTIAL SUMMARY JUDGMENT
                                                                              -2-                                 CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 9 of 25



                            1         Second, even if this Court were to find reexamined claim 16 “amended” for purposes of pre-

                            2 AIA 35 U.S.C. § 316(b), the scope of reexamined claim 16 is “substantially identical” to the original

                            3 claim 16. Under settled Federal Circuit law, rewriting a dependent claim to independent form cannot

                            4 result in a substantive change of scope for the purposes of § 252. Bloom Eng’g Co. v. N. Am. Mfg.

                            5 Co., 129 F.3d 1247, 1250 (Fed. Cir. 1997) (finding no substantive change resulted from moving

                            6 limitations from dependent claims to independent claims because this “did no more than restate

                            7 original claims 7 and 18 in independent form”); 35 U.S.C. § 252. Indeed, district courts are

                            8 consistently in agreement and have found that rewriting dependent claims into independent form is

                            9 not a substantive change that triggers intervening rights. Sonos Inc. v. D&M Holdings, No. 14-cv-
                         10 1330, 2017 WL 4969330, at *5 (D. Del. Nov. 1, 2017); Dexcowin Glob., Inc. v. Aribex, Inc., No.

                         11 16-cv-143, 2017 WL 3477748, at *14 (C.D. Cal. June 7, 2017); SignalQuest, Inc. v. Tien-Ming

                         12 Chou, No. 11-cv-392, 2016 WL 738209, at *4 (D.N.H. Feb. 23, 2016); NexMed Holdings, Inc. v.

                         13 Beta Techs., Inc., 718 F. Supp. 2d 1299, 1314 (D. Utah 2010); Safoco, Inc. v. Cameron Int’l Corp.,

                         14 No. 05-cv-739, 2009 WL 10742813, at *9 (S.D. Tex. Apr. 9, 2009), report and recommendation

                         15 adopted, 2009 WL 10695587 (S.D. Tex. May 8, 2009); Ortho-Mcneil Pharm., Inc. v. Kali Labs.,

                         16 Inc., 482 F. Supp. 2d 478, 488 (D.N.J. 2007). Thus, because rewriting a claim in independent form

                         17 does not substantively change the scope of a claim, Google’s intervening rights defense fails as a

                         18 matter of law.

                         19           Google’s other arguments fare no better.       In its interrogatory responses, Google has

                         20 suggested that disclaimers allegedly made during prosecution or prosecution history estoppel can

                         21 trigger intervening rights. Ex. 1 at 28-32. These arguments contradict black-letter Federal Circuit

                         22 case law. See Marine Polymer, 672 F.3d at 1362-64; Thermalloy, Inc. v. Aavid Eng’g, Inc., 121

                         23 F.3d. 691, 694 (Fed. Cir. 1997).

                         24 II.       BACKGROUND

                         25           A.      The ’912 Patent

                         26           The ’912 patent relates to memory modules capable of expanding the number of memory
                         27 devices that can be accessed by a computer. The individual memory devices (e.g., “dynamic random

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                     PARTIAL SUMMARY JUDGMENT
                                                                               -3-                                 CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 10 of 25



                            1 access memory” or “DRAM”) on which information is stored can be combined into discrete sets or

                            2 “ranks” to effectively increase the capacity of the memory module. Ex. 2 at 2:16-30. The ’912

                            3 patent explains that for a given amount of total module memory (e.g. 4 GB) it is more cost-effective

                            4 to use a larger number of low-density memory devices (e.g. 512 Mb DRAM devices) as opposed to

                            5 a smaller number of high-density memory devices (e.g. 1 GB DRAM devices). Id. at 4:59-64. But

                            6 most computer systems are unable to take advantage of this critical cost-savings feature. Id. at 1:20-

                            7 2:42. The ’912 Patent solves this problem by, among other things, implementing circuitry into the

                            8 memory module that translates between the computer system’s memory controller and the memory

                            9 devices on the module. Id. at 12:12-23:35.
                         10           B.      Procedural Reexamination History

                         11           The ’912 patent issued on November 17, 2009. Ex. 2. The present suit commenced on Dec.
                         12 4, 2009. Dkt. 1. Google, along with Smart Modular Technologies Inc. (“SMART”), and Inphi

                         13 Corporation (“Inphi”), sought reexamination of the ’912 Patent. Dkt. 66 at 1. The USPTO ordered

                         14 inter partes reexamination, and merged the proceedings brought by Google, SMART, and Inphi (the

                         15 “Joint Defense Group”). Ex. 4 at 2. The three challengers operated under a common interest

                         16 agreement to challenge all the claims in the patent.2 The inter partes reexamination proceedings

                         17 concluded with the Federal Circuit’s summary affirmance of the PTAB on June 15, 2020. Google

                         18 LLC v. Netlist, Inc., 810 F. App’x 902 (Fed. Cir. 2020).

                         19           During the entire length of the reexamination, the language of claim 16 was unmodified.
                         20 The Joint Defense Group challenged claim 16 on obviousness grounds based primarily on the Amidi

                         21 reference. Ex. 4, at 21-22, 24. The examiner rejected these arguments, id., and the Board twice

                         22 affirmed the examiner’s confirmation of claim 16. Ex. 9 at 75-77, 82-83 (PTAB Appeal No. 2015-

                         23 006849); Ex. 10 at 42 (PTAB Appeal No. 2018-003618). The Federal Circuit summarily affirmed

                         24 the PTAB. Google LLC v. Netlist, Inc., 810 F. App’x 902 (Fed. Cir. 2020).

                         25

                         26

                         27
                                      2
                                    In an email exchange between counsel on July 22, 2021, counsel for Google asserted that
                         28 “we have common interest agreements with Inphi and SMART.” Ex. 11.
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                      PARTIAL SUMMARY JUDGMENT
                                                                               -4-                                  CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 11 of 25



                            1         After being confirmed as patentable on April 4, 2011, claim 16 was rewritten from a

                            2 dependent claim into an independent claim reciting each limitation of claim 15, Ex. 7 at 9-10, thus

                            3 maintaining identical scope to the original claim. See supra Table 1; Ex. 12.

                            4         C.      The Present Litigation

                            5         The Court lifted the stay in this case on February 17, 2021. Dkt. 111. Thereafter, the Court
                            6 ordered that Netlist amend its infringement contentions by June 18, 2021. Dkt. 117. Netlist

                            7 amended its contentions to assert claim 16 against products that were not known at the time this

                            8 case was stayed in January 2011. Dkt. 68. Google claims it is entitled to intervening rights under

                            9 pre-AIA 35 U.S.C. § 316(b) to preclude liability for infringement of claim 16. Ex. 1 at 28-32.
                         10 III.      STATEMENT OF UNDISPUTED FACTS
                         11           Original claim 16 of the ’912 Patent recited “[t]he memory module of claim 15, wherein the
                         12 command signal is transmitted to only one DDR memory device at a time.” Ex. 2 at 34:58-60.

                         13           On April 4, 2011, the examiner confirmed the patentability of original claim 16. Ex. 4 at
                         14 21-22 (“Proposed rejection of claims 16, 17, and 21 is not adopted.”); id. at 24 (same). The examiner

                         15 concluded that the Joint Defense Group had failed to demonstrate that the Amidi reference disclosed

                         16 the limitation “wherein the command signal is transmitted to only one DDR memory device at a

                         17 time.” Id. at 21-22 (“With respect to claims 16, 17, Requester 1 asserts that ‘[o]ne of ordinary skill

                         18 in the art would have understood from [Amidi] that the command signal may be transmitted to the

                         19 DDR memory devices serially in a sequential fashion’ without any reasoned explanation to support
                         20 the assertion. Conclusion of obviousness requires more than a mere conclusory statement.”); id. at

                         21 24.

                         22           In the following office action on October 14, 2011, the Examiner noted original claim 16’s
                         23 status as a confirmed claim. See Ex. 6 at 1 (Continuation Sheet) (listing claim 16 under “Claims

                         24 confirmed”).3 In the following response, Netlist rewrote original claim 16 in independent form. Ex.

                         25

                         26
                                    The April 4, 2011 Non-Final Office Action erroneously listed claim 16 as “rejected” in the
                                      3

                         27 “Summary of Action.” See Ex. 4 at 1. Netlist alerted the examiner to this error in its July 5, 2011
                            Response, Ex. 5 at 34 n.1, and the examiner corrected it in the following office action. Ex. 6 at 1
                         28 (Continuation Sheet).
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                   PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                    PARTIAL SUMMARY JUDGMENT
                                                                              -5-                                 CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 12 of 25



                            1 7 at 9-10. Exhibit 12 provides a comparison of original claim 16 reciting the limitations of claim

                            2 15, and reexamined claim 16 and demonstrates that no word of claim 16 changed during amendment.

                            3         In the following office action on November 13, 2012, the examiner recognized that the

                            4 change from dependent to independent form had no effect on the scope of claim 16: “Claims 2, 5,

                            5 7, 9, 16, 21, 23, 26, 30, 33, 44, and 51 have been rewritten in independent form maintaining their

                            6 original scope.” Ex. 8 at 6 (emphasis added). The examiner again confirmed the patentability of

                            7 claim 16.     Id. at 27-29, 66; id. at 56 (listing in “Examiner’s Statement of Reasons for

                            8 Patentability/Confirmation” that “[w]ith respect to claims 16 and 17, the limitation ‘the command

                            9 signal is transmitted to only one DDR memory device at a time’ is not taught by the prior art or
                         10 record”).

                         11           The PTAB subsequently affirmed the examiner’s decision not to adopt any grounds of

                         12 rejection for claim 16, and the Federal Circuit summarily affirmed the PTAB. Ex. 9 at 75-77, 82-

                         13 83 (PTAB Appeal No. 2015-006849); Ex. 10 at 42 (PTAB Appeal No. 2018-003618); Google LLC

                         14 v. Netlist, Inc., 810 F. App’x 902 (Fed. Cir. 2020).

                         15 IV.       LEGAL STANDARD

                         16           Summary judgment is appropriate if a party shows that there is no genuine dispute as to any

                         17 material fact and it is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp.

                         18 v. Catrett, 477 U.S. 317, 330 (1986). A genuine issue of material fact exists “if the evidence is such

                         19 that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,
                         20 Inc., 477 U.S. 242, 248 (1986). “On an issue for which the opposing party will have the burden of

                         21 proof at trial, the moving party need only point out ‘that there is an absence of evidence to support

                         22 the nonmoving party’s case.’” Regents of Univ. of Cal. v. Dako N. Am., Inc., No. 05-cv-3955, 2009

                         23 WL 1083446, at *5 (N.D. Cal. Apr. 22, 2009).

                         24           Intervening rights is an affirmative defense that limits liability for patent infringement

                         25 following a reexamination of the asserted patent for claims that are “amended” or “new” in certain

                         26 circumstances. Marine Polymer, 672 F.3d at 1361-62; pre-AIA § 316(b). “Intervening rights do

                         27 not accrue [] where the accused product or activity infringes a claim that existed in the original

                         28 patent and remains ‘without substantive change.’” Marine Polymer, 672 F.3d at 1362.
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                   PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                    PARTIAL SUMMARY JUDGMENT
                                                                             -6-                                  CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 13 of 25



                            1         “The infringer bears the burden of proof to establish its affirmative defense for intervening

                            2 rights and the resultant reduction in damages.” Linear Tech. Corp. v. Micrel, Inc., No. 94-cv-1633,

                            3 2006 WL 8425047, *78 (N.D. Cal. June 9, 2006) (citing Jazz Photo Corp. v. Int’l Trade Comm’n,

                            4 264 F.3d 1094, 1102 (Fed. Cir. 2001)). Pre-AIA 35 U.S.C. § 316(b) sets forth the intervening rights

                            5 defense for patents subject to an inter partes reexamination: “Any proposed amended or new claim

                            6 determined to be patentable and incorporated into a patent following an inter partes reexamination

                            7 proceeding shall have the same effect as that specified in section 252. . . .” Section 252 in turn

                            8 provides that a reissued patent shall have the same effect as the original patent “in so far as the

                            9 claims of the original and reissued patents are substantially identical.” 35 U.S.C. § 252 (emphasis
                         10 added).

                         11           The question of whether intervening rights exist in some form thus proceeds in two initial

                         12 steps—though, as noted below, the implications of the existence of the intervening rights defense

                         13 on damages is a heavily factual and legal issue that is separate from the threshold question of the

                         14 mere existence of the defense. Under pre-AIA § 316(b), “the first question when assessing whether

                         15 intervening rights arose from a reexamination is whether the asserted claim is ‘amended or new’”

                         16 within the meaning of the statute.4 Marine Polymer, 672 F.3d at 1363. “Only if the claim at issue

                         17 is new or has been amended may the court proceed to the second step in the analysis and assess the

                         18 substantive effect of any such change pursuant to § 252.” Id. If a claim is not “amended or new”

                         19 within the meaning of pre-AIA § 316(b), “that ends the inquiry.” Id. At the second step, if the claim
                         20 is “amended” or “new,” intervening rights only apply to reexamined claims that are not

                         21 “substantially identical” to an original claim, that is, those without substantive change. Bloom, 129

                         22 F.3d at 1250; 35 U.S.C. § 252. If an amendment is substantive, absolute intervening rights apply as

                         23 to products sold pre-affirmance, but as to products sold after the patent claims are affirmed, a

                         24 separate inquiry must occur as to what portion of these sales should be protected from damages. 35

                         25 U.S.C. § 252 (“The court . . . may provide for the continued manufacture, use or sale . . . to the

                         26

                         27           4
                                     Though the Federal Circuit in Marine Polymer interpreted § 307(b), the court recognized
                            that “Section 316(b), governing intervening rights available after inter partes reexamination,
                         28 contains essentially identical language.” Marine Polymer, 672 F.3d at 1362 n.8.
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                     PARTIAL SUMMARY JUDGMENT
                                                                              -7-                                  CASE NO. 4:09-CV-05718-SBA
                                  Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 14 of 25



                            1 extent and under such terms as the court deems equitable for the protection of investments made or

                            2 business commenced.”). This inquiry is often called equitable intervening rights. Visto, 413 F.

                            3 Supp. 2d. at 1089-90. Even if the Court were to find that absolute intervening rights applied to

                            4 claim 16, there would still need to be a separate factual inquiry as to the equitable scope of

                            5 intervening rights. Id. (listing factors courts have considered for the equitable intervening rights

                            6 analysis).

                            7 V.        ARGUMENT

                            8           A.     Claim 16 Is Not “Amended” Or “New” Under Pre-AIA Section 316(b) Because
                                               Claim 16 Was Not Modified When Rewritten In Independent Form
                            9
                                        Google’s intervening rights defense fails at the first step of the inquiry: as a claim that was
                         10
                                 confirmed by the examiner prior to being rewritten in independent form, claim 16 is not “amended”
                         11
                                 or “new” within the meaning of pre-AIA § 316(b). Marine Polymer, 672 F.3d at 1363-64.
                         12
                                        In Marine Polymer, the Federal Circuit en banc rejected the argument that disclaimer of
                         13
                                 claim scope during prosecution was sufficient to trigger intervening rights following a
                         14
                                 reexamination. Id. at 1363-65. As part of this discussion, the Federal Circuit en banc issued
                         15
                                 definitive guidance for what it means for a claim to be “amended” or “new,” the first required
                         16
                                 predicate for intervening rights to apply. In specific, the majority rendered an opinion on the
                         17
                                 meaning of “amended” or “new” under § 307(b), turning to § 307(a) to reach this determination:
                         18
                                        Section 307(a) identifies three categories of claims in a reexamined patent: (1) claims
                         19             that existed in the original patent but have been cancelled as unpatentable, (2) claims
                         20             that existed in the original patent and have been confirmed as patentable, and (3)
                                        amended or new claims that did not exist in the original patent but have been found
                         21             to be patentable and will be incorporated into the patent by the PTO. In providing for
                                        intervening rights, § 307(b) is limited to the third category of claims, as evidenced
                         22             by its corresponding reference to any “amended or new claim” that is “incorporated
                                        into a patent.”
                         23
                                 Id. at 1363-64 (emphasis added). Thus, the Court concluded that “the plain directive of the
                         24
                                 governing statute before us does not permit HemCon to invoke intervening rights against claims
                         25
                                 that the PTO confirmed on reexamination to be patentable as originally issued.” Id. at 1365
                         26
                                 (emphasis added).
                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                       PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                        PARTIAL SUMMARY JUDGMENT
                                                                                 -8-                                  CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 15 of 25



                            1          Here, as in Marine Polymer, claim 16 was confirmed on reexamination to be patentable as

                            2 originally issued. See Ex. 4 at 21-22 (“Proposed rejection of claims 16, 17, and 21 is not adopted.”);

                            3 id. at 24 (same); Ex. 6 at 1 (Continuation Sheet) (listing claim 16 under “Claims confirmed”). Thus,

                            4 under Marine Polymer, intervening rights as to claim 16 are unavailable under pre-AIA § 316(b) as

                            5 a matter of law because claim 16 falls into the second category of claims, i.e., is a claim that existed

                            6 in the original patent that was confirmed as patentable. Marine Polymer, 672 F.3d at 1363-64.

                            7          That claim 16 was rewritten in independent form after confirmation does not change this

                            8 analysis. The language of claim 16 was unmodified through this change. See supra Table 1; Ex.

                            9 12. Indeed, the examiner expressly recognized that rewriting claim 16 into independent form had
                         10 no effect on the original scope of claim 16: “Claims 2, 5, 7, 9, 16, 21, 23, 26, 30, 33, 44, and 51 have

                         11 been rewritten in independent form maintaining their original scope.” See Ex. 8 at 6 (emphasis

                         12 added).

                         13            The determination of the examiner that the scope has not changed is entirely consistent with

                         14 settled statutory and Federal Circuit law establishing that there is no difference between a claim

                         15 written in dependent form and the same claim rewritten in independent form. See 35 U.S.C. § 112(d)

                         16 (a dependent claim “shall be construed to incorporate by reference all the limitations of the claim to

                         17 which it refers.”); Hutchins v. Zoll Med. Corp., 492 F.3d 1377, 1382 (Fed. Cir. 2007) (citing § 112

                         18 ¶ 4 for the proposition that since a “term is recited in each independent claim [it] accordingly is

                         19 incorporated into every dependent claim”).
                         20            Google cites no authority in its interrogatory response to support the assertion that rewriting

                         21 a dependent claim into independent form can trigger intervening rights. Google’s reliance on

                         22 Laitram is unavailing. Ex. 1 at 20. In Laitram, the applicant made several additions to the claim

                         23 language during reexamination. Laitram Corp. v. NEC Corp., 163 F.3d 1342, 1344-45 (Fed. Cir.

                         24 1998). The Federal Circuit observed that these amendments substantively changed the scope of the

                         25 claims because “the original claims appear to cover a printer or method of printing which generates

                         26 any quality of alphanumeric characters, while the amended claims seem to cover only a printing

                         27 apparatus or method of printing which generates ‘type quality’ alphanumeric characters.” Id. at

                         28 1348. But the dispute in Laitram “rested on whether the claims had been substantively changed
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                      PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                       PARTIAL SUMMARY JUDGMENT
                                                                                -9-                                  CASE NO. 4:09-CV-05718-SBA
                                  Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 16 of 25



                            1 precisely because the claims had been changed.”                 Marine Polymer, 672 F.3d at 1363

                            2 (distinguishing Laitram). Here, no additional language was added to reexamined claim 16 that did

                            3 not appear in the original patent. See supra Table 1; Ex. 12.

                            4           Thus, reexamined claim 16 cannot constitute an “amended” or “new” claim under pre-AIA

                            5 § 316(b). Marine Polymer, 672 F.3d at 1363-64. The Court should grant summary judgment in

                            6 Netlist’s favor.

                            7           B.       Even If Reissued Claim 16 Is “Amended” Or “New,” It Is Substantially
                                                 Identical To Original Claim 16
                            8
                                        If this Court declines to follow the en banc instructions of the Federal Circuit from Marine
                            9
                                 Polymer and finds that reexamined claim 16 is “amended” or “new” within the meaning of pre-AIA
                         10
                                 § 316(b), Google’s intervening rights defense still fails as a matter of law because reexamined claim
                         11
                                 16 is “substantially identical” to original claim 16.
                         12
                                        To prove entitlement to intervening rights, the accused infringer need show that the original
                         13
                                 and reexamined claims are not “substantially identical.” 35 U.S.C. §§ 252, pre-AIA 316(b). “A
                         14
                                 determination of whether the scope of a reissue claim is identical with the scope of the original claim
                         15
                                 is a question of law.” Westvaco Corp. v. Int’l Paper Co., 991 F.2d 735, 741 (Fed. Cir. 1993). Under
                         16
                                 § 252, “identical” means “at most without substantive change.” Bloom, 129 F.3d at 1250 (citing
                         17
                                 Seattle Box Co. v. Indus. Crating & Packing, Inc., 731 F.2d 818, 827-28 (Fed. Cir. 1984)).
                         18
                                                 1.     Rewriting Dependent Claims In Independent Form Is Not A Substantive
                         19                             Change In Claim Scope
                         20
                                        Google only identifies one change to original claim 16: the rewriting of original claim 16 in
                         21
                                 independent form. Ex. 1 at 31-32. Under clear Federal Circuit guidance, rewriting a dependent
                         22
                                 claim in independent form cannot result in a substantive amendment for purposes of intervening
                         23
                                 rights. See Bloom, 129 F.3d at 1250. In Bloom, original claims 2 and 13 recited the claim limitation
                         24
                                 of a “furnace.” Id. Original claims 7 and 18 were dependent claims of claims 2 and 13, respectively,
                         25
                                 wherein the only additional limitation was that the claimed furnace limitation was “of the radiant
                         26
                                 tube type.” Id. at 1249. The Federal Circuit held that amendments importing elements from original
                         27
                                 dependent claims 7 and 18 to their associated independent claims did not change the scope of the
                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                        PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                         PARTIAL SUMMARY JUDGMENT
                                                                                  - 10 -                               CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 17 of 25



                            1 original dependent claims for purposes of intervening rights under § 252. Id. at 1250. This is

                            2 because these amendments “did no more than restate original claims 7 and 18 in independent form”

                            3 and thus did not change the scope of these claims. Id. (citing 35 U.S.C.§ 112 ¶ 4).

                            4         The approach taken by the Federal Circuit has been applied by district courts in the scenario

                            5 at issue here. In Sonos, the plaintiff moved for summary judgment of no intervening rights on the

                            6 ’959 patent. 2017 WL 4969330, at *5. There, claim 1 was cancelled and the claims that depended

                            7 on claim 1 were rewritten in independent form. The defendant argued that rewriting the claims in

                            8 independent form “removed limitations and broadened the scope of the claims, entitling D&M to

                            9 intervening rights.” Id. The district court disagreed:
                         10           Rearranging the limitations to rewrite dependent claims as independent claims
                                      neither broadened nor narrowed the scope of the ’959 patent. As amended, newly
                         11           independent claims 5, 9, and 10 each contain both the entirety of former claim 1 and
                                      the limitations originally contained in each of the dependent claims. See Dkt. No.
                         12
                                      369–1, Ex. 25 (showing amendments to claims 5, 9, and 10 compared to original
                         13           claim 1). The incorporation of the additional limitation into claim 1’s language was
                                      a cosmetic change, not a substantive one, and it does not give rise to intervening
                         14           rights for D&M. Because the scope of the claims at issue in the ’959 patent was not
                                      substantively changed during reexamination, Sonos’s motion for summary judgment
                         15           as to the defense of intervening rights with regard to the ’959 patent is granted.
                         16 Id.

                         17           Other district courts throughout the country have also consistently found intervening rights
                         18 inapplicable where dependent claims were rewritten in independent form through reissue or

                         19 reexamination. E.g., Dexcowin, 2017 WL 3477748, at *14 (“There is also no dispute that claims 6
                         20 and 10 would not trigger intervening rights, because they were merely amended from dependent to

                         21 independent form.”); SignalQuest, 2016 WL 738209, at *4 (denying the defendant’s motion for

                         22 summary judgment on absolute intervening rights where certain independent claims in each reissued

                         23 patent were “identical in scope to original dependent claims in the respective original patents”);

                         24 NexMed Holdings, 718 F. Supp. 2d at 1314 (denying accused infringer’s motion for summary

                         25 judgment of intervening rights where applicant amended an independent claim by adding limitations

                         26 from a canceled dependent because “[t]he amended claims clarify the original patent by inserting

                         27 limitations that were previously listed in the cancelled claims”); Ortho-Mcneil Pharm., 482 F. Supp.

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                     PARTIAL SUMMARY JUDGMENT
                                                                              - 11 -                               CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 18 of 25



                            1 2d at 488 (finding original and reissue claim “substantially identical” for purposes of § 252 where

                            2 dependent claim 6 was rewritten as an independent claim). The rationale for these decisions is clear.

                            3 Rewriting a dependent claim in independent form cannot affect a substantive amendment because

                            4 “[t]he newly independent claims [make] explicit the incorporation into their own original limitations

                            5 the verbatim language of the original base claims.” Safoco, 2009 WL 10742813, at *9 (denying the

                            6 accused infringer’s motion for summary judgment on intervening rights for original dependent

                            7 claims rewritten in independent form during reexamination) (citing 35 U.S.C. § 112; Bloom, 129

                            8 F.3d at 1250).

                            9         The ruling of Bloom is also entirely consistent with the purpose of § 252 as set out in the

                         10 legislative history. The House Report and the Senate Report on § 252 explain that the statute

                         11 provides courts the discretion to find intervening rights “unless a claim of the original patent which

                         12 is repeated in the reissue is infringed.” H.R. Rep. No. 82-1923, 26 (1952); S. Rep. No. 82-1979,

                         13 2420 (1952); see also P.J. Federico, Commentary on the New Patent Act, 75 J. Pat. & Trademark

                         14 Off. Soc’y 161, 207 (1993) (reprint of 35 U.S.C.A. 1 (1954)) (“If the reissued patent has valid claims

                         15 in it which were also in the original patent, and these claims are infringed, then the question of

                         16 intervening rights cannot arise. . . .”) (emphasis added).

                         17           Here, Netlist rewrote original claim 16 in independent form without any modification to the

                         18 language of the claim. See supra Table 1; Ex. 12. Under settled law, this change did not

                         19 substantively affect the scope of original claim 16. Thus, Google’s intervening right defense fails
                         20 as a matter of law.

                         21                    2.    Google’s Other Arguments Fail As A Matter Of Law

                         22           Google raises two additional arguments in its interrogatory responses for why it is entitled
                         23 to intervening rights. First, it argues that the scope of claim 16 was changed through argument-

                         24 based disclaimers made during the reexamination. Id. at 28-31. The Federal Circuit has expressly

                         25 rejected this theory. Second, Google argues without any factual or legal explanation whatsoever

                         26 that claim 16 was substantively amended because prosecution history estoppel—which concerns the

                         27 availability of doctrine of equivalents, not intervening rights—applies to the claim. Id. at 31-32.

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                     PARTIAL SUMMARY JUDGMENT
                                                                              - 12 -                               CASE NO. 4:09-CV-05718-SBA
                                  Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 19 of 25



                            1 Courts have expressly rejected this theory as well.

                            2                           (a)      Google’s “Argument” Disclaimer Argument Fails As A Matter
                                                                 Of Law
                            3
                                        Google’s interrogatory response identifies discussion from Netlist’s July 5, 2011 Response,
                            4
                                 relating to the meaning of two terms as the basis for an alleged argument-based disclaimer of claim
                            5
                                 scope: “logic element” and “operatively coupled.” Ex. 1 at 28-32. Google is asserting that
                            6
                                 arguments during reexamination can change the scope of a claim and therefore trigger intervening
                            7
                                 rights.5 This position has been expressly rejected by the Federal Circuit sitting en banc.
                            8
                                        In the original Marine Polymer decision, a three-judge panel of the Federal Circuit
                            9
                                 considered whether intervening rights could apply as a result of a patent owner’s arguments during
                         10
                                 reexamination that the accused infringer alleged substantively changed the scope of the claims –
                         11
                                 this is sometimes referred as argument-based disclaimer. Marine Polymer Techs., Inc. v. HemCon,
                         12
                                 Inc., 659 F.3d 1084, 1091-92 (Fed. Cir. 2011). Two of the three judges on the panel concluded that
                         13
                                 argument-based disclaimer during reexamination can trigger intervening rights, the exact argument
                         14
                                 Google advances in this case:
                         15
                                        Therefore, if the scope of the claims actually and substantively changed because of
                         16             Marine Polymer’s arguments to the PTO, the claims have been amended by
                         17             disavowal or estoppel, and intervening rights apply.

                         18 Id. at 1092.

                         19             The Federal Circuit took the case en banc, and reversed the panel: “a majority of this court

                         20 concludes as an alternative ground for affirmance that intervening rights do not apply to claims that

                         21 have not been amended and are not new.” Marine Polymer, 672 F.3d at 1354. The en banc majority

                         22 first noted that the accused infringer (HemCon) was making the exact argument Google is making

                         23 here, i.e., that argument-based disclaimer can trigger intervening rights:

                         24             HemCon argues that . . . [by] persuading the examiner to adopt the district court’s
                                        construction of “biocompatible” during reexamination, Marine Polymer effected a
                         25             substantive change in the scope of each remaining claim . . . . HemCon thus
                         26
                                      As a threshold matter, Google, as the party asserting disclaimer, “bears the burden of
                                        5

                         27 proving the existence of a clear and unmistakable disclaimer that would have been evident to one
                            skilled in the art.” Mass. Inst. of Tech. v. Shire Pharms., 839 F.3d 1111, 1119 (Fed. Cir. 2016).
                         28 Google has not met that burden here.
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                       PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                        PARTIAL SUMMARY JUDGMENT
                                                                                - 13 -                                CASE NO. 4:09-CV-05718-SBA
                                  Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 20 of 25



                            1           concludes that this perceived “substantive change” to the surviving claims of the ’245
                                        patent during reexamination triggered intervening rights with respect to those claims.
                            2
                                 Id. at 1361.
                            3
                                        The patent owner, Marine Polymer, disagreed and argued that “that intervening rights cannot
                            4
                                 apply with respect to claims that have not been amended or newly introduced in the reexamination
                            5
                                 proceeding.” Id. The majority of the Federal Circuit en banc ruled in favor of Marine Polymer and
                            6
                                 expressly rejected HemCon’s assertion that arguments made during reexamination can trigger
                            7
                                 intervening rights: “HemCon’s intervening rights argument must fail because it disregards the plain
                            8
                                 and unambiguous language of § 307(b).” Id. at 1363. The Federal Circuit en banc was unambiguous
                            9
                                 in the rejection of the identical argument Google advances:
                         10
                                        While it is true that claims are properly interpreted to account for arguments and
                         11
                                        concessions made during prosecution, HemCon’s conclusion that the claims asserted
                         12             here were “amended” for purposes of § 307(b) goes too far.

                         13 Id. at 1363. The Federal Circuit en banc concluded:

                         14             In sum, the plain directive of the governing statute before us does not permit HemCon
                                        to invoke intervening rights against claims that the PTO confirmed on reexamination
                         15             to be patentable as originally issued. To be sure, patent applicants’ actions and
                                        arguments during prosecution, including prosecution in a reexamination proceeding,
                         16             can affect the proper interpretation and effective scope of their claims. But in
                         17             rejecting HemCon's request for intervening rights, we are not here interpreting
                                        claims. Rather, we are interpreting a statute that provides for intervening rights
                         18             following reexamination only as to “amended or new” claims. The asserted claims
                                        of the ’245 patent are neither.
                         19
                                 Id. at 1365. The same conclusion applies with equal force to Google’s identical argument.
                         20
                                                       (b)     The Doctrine Of Equivalents And Prosecution History Estoppel
                         21
                                                               Are Irrelevant To Intervening Rights
                         22
                                        The doctrine of equivalents allows a patent owner to assert infringement against a product
                         23
                                 or process that is not within the literal scope of the claims “if there is ‘equivalence’ between the
                         24
                                 elements of the accused product or process and the claimed elements of the patented invention.”
                         25
                                 Warner-Jenkinson Co., Inc. v. Hilton Davis Chem. Co., 520 U.S. 17, 21 (1997). Prosecution history
                         26
                                 estoppel bars a patentee from asserting infringement under the doctrine of equivalents “when an
                         27
                                 amendment is made to secure the patent and the amendment narrows the patent’s scope.” Festo
                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                      PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                       PARTIAL SUMMARY JUDGMENT
                                                                                - 14 -                               CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 21 of 25



                            1 Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., Ltd., 535 U.S. 722, 736 (2002). Google’s attempt

                            2 to shoehorn the doctrine of prosecution history estoppel into the intervening rights analysis fails for

                            3 multiple independent reasons.

                            4          First, this argument cannot survive the ruling of the Federal Circuit en banc in Marine

                            5 Polymer. Claim 16 was confirmed patentable as originally issued. Ex. 4 at 21-22, 24. As the

                            6 examiner subsequently noted, certain claims including claim 16 had “been rewritten in independent

                            7 form maintaining their original scope.” Ex. 8 at 6 (emphasis added). The Federal Circuit en banc

                            8 ruled that “the plain directive of the governing statute before us does not permit [Google] to invoke

                            9 intervening rights against claims that the PTO confirmed on reexamination to be patentable as
                         10 originally issued.” 672 F.3d at 1365 (emphasis added).

                         11            Consistent with this ruling, courts have repeatedly declined to extend the doctrine of

                         12 prosecution history estoppel to intervening rights. E.g. Safoco, 2009 WL 10742813, at *11

                         13 (“Honeywell International Inc. ‘does not stand for the proposition that the surrender of equivalents

                         14 through the operation of prosecution history estoppel changes the actual scope of claims rewritten

                         15 in independent form, let alone that it changes them substantively for purposes of § 252.’”); Paradox

                         16 Sec. Sys. Ltd. v. ADT Sec. Servs., Inc., 710 F. Supp. 2d 590, 603-04 (E.D. Tex. 2008) (rejecting the

                         17 argument that statements that gave rise to prosecution history estoppel could give rise to intervening

                         18 rights because “the claims that were eventually allowed are identical to the original claims”) (citing

                         19 Bloom, 129 F.3d at 1250).
                         20            Second, the doctrine of equivalents only reaches “insubstantial” or “trivial” alterations to

                         21 the scope of the claims. Festo, 535 U.S. at 733 (“The doctrine of equivalents allows the patentee to

                         22 claim those insubstantial alterations that were not captured in drafting the original patent claim but

                         23 which could be created through trivial changes.”); see also Graver Tank & Mfg. Co. v. Linde Air

                         24 Prods. Co., 339 U.S. 605, 610 (1950) (explaining that the doctrine of equivalents is applicable only

                         25 to “insubstantial” changes). By contrast, intervening rights only apply to claims that are not

                         26 “substantially identical” to an original claim. Bloom, 129 F.3d at 1250; 35 U.S.C. § 252. Thus, by

                         27 definition, allegedly surrendering an equivalent during reexamination cannot by itself give rise to

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                     PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                      PARTIAL SUMMARY JUDGMENT
                                                                               - 15 -                               CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 22 of 25



                            1 intervening rights, because equivalents can only apply to insubstantial differences between the claim

                            2 and an accused product.

                            3         Third, the Federal Circuit has expressly rejected the application of the doctrine of

                            4 equivalents to determining whether the scope of a reexamined claim has changed. Thermalloy, 121

                            5 F.3d. at 694. In Thermalloy, the Court considered whether Thermalloy’s amendments during

                            6 reexamination violated 35 U.S.C. § 305, which provides, in relevant part: “No proposed amended

                            7 or new claim enlarging the scope of a claim of the patent will be permitted in a reexamination

                            8 proceeding.” Id. at 692. Thermalloy argued that “the court in construing the original claims must

                            9 take into consideration protected equivalents.” Id. at 694. The Federal Circuit disagreed, explaining
                         10 that: “The determination under section 305 of whether the scope of the claim has been enlarged

                         11 involves no accused product, and therefore the doctrine of equivalents is irrelevant.” Id.

                         12           This holding is directly relevant here. Under the intervening rights inquiry, like the inquiry

                         13 under § 305, the question is whether the scope of the original claims has changed during

                         14 reexamination. See Bloom, 129 F.3d at 1250. Thus, although Thermalloy did not involve

                         15 intervening rights, it is controlling as to the question of whether prosecution history estoppel—

                         16 which is only relevant to the doctrine of equivalents—alters claim scope in reexamination. The

                         17 answer is it does not.

                         18           Fourth, even if prosecution history estoppel could in some theoretical world trigger

                         19 intervening rights, there is no prosecution history estoppel on the record before this Court. Google
                         20 only relies on Honeywell and Felix. First, those cases say nothing regarding the intervening rights

                         21 inquiry under § 252. Second, those cases are factually distinct. In Honeywell, the Federal Circuit

                         22 held that a presumption of prosecution history estoppel is raised by “the rewriting of dependent

                         23 claims into independent form coupled with the cancellation of the original independent claims.”

                         24 Honeywell Intern. Inc. v. Hamilton Sundstrand Corp., 370 F.3d 1131, 1134 (Fed. Cir. 2004)

                         25 (emphasis added). Similarly, in Felix, the Federal Circuit relied on Honeywell to find that the

                         26 rewriting of a dependent claim into independent form following the cancellation of the associated

                         27 independent claim gave rise to a presumptive surrender of claim scope under the doctrine of

                         28 equivalents. Felix v. Am. Honda Motor Co., Inc., 562 F.3d 1167, 1182-83 (Fed. Cir. 2009).
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                     PARTIAL SUMMARY JUDGMENT
                                                                              - 16 -                               CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 23 of 25



                            1         But Honeywell emphasizes that prosecution history estoppel only applies if in amending a

                            2 claim from dependent to independent form and cancelling the independent base claim, “the scope

                            3 of subject matter claimed in the independent claim has been narrowed to secure the patent.”

                            4 Honeywell, F.3d at 1142 (emphasis added). The same is true of Felix. 562 F.3d at 1183 (“We

                            5 therefore hold that the presumption of prosecution history estoppel attaches when a patentee cancels

                            6 an independent claim and rewrites a dependent claim in independent form for reasons related to

                            7 patentability . . . .”) (emphasis added). Here, however, claim 16 was not rewritten in independent

                            8 form for any reason related to patentability. In fact, original claim 16 was confirmed patentable on

                            9 April 4, 2011—nine months before it was rewritten in independent form. See Ex. 4 at 21-22, 24;
                         10 Ex. 7 at 9-10. And the examiner recognized that rewriting claim 16 in independent form had no

                         11 effect on its scope. Ex. 8 at 6 (acknowledging that certain claims, including claim 16 had “been

                         12 rewritten in independent form maintaining their original scope.”). Thus, because claim 16 was not

                         13 rewritten in independent form for any reason related to patentability, Honeywell and Felix are

                         14 inapposite.

                         15           Additionally, courts have declined to extend Honeywell to circumstances such as this where

                         16 an associated independent claim was amended rather than cancelled. See, e.g., Robert Bosch, LLC

                         17 v. Pylon Mfg. Corp., No. CIV. 08-542-SLR, 2010 WL 1485326, at *3 (D. Del. Apr. 12, 2010)

                         18 (finding no presumptive surrender where a dependent claim was rewritten in independent form and

                         19 base independent claim was further amended, explaining that “[t]he case at bar avoids application
                         20 of the Honeywell rule because the applicants did not cancel [the base] independent claim”);

                         21 Arlington Indus., Inc. v. Bridgeport Fittings, Inc., 610 F. Supp. 2d 370, 385 (M.D. Pa. 2009)

                         22 (distinguishing Honeywell where base independent claim was amended rather than cancelled

                         23 because “[t]he Honeywell rule requires an applicant to rewrite a dependent claim in independent

                         24 form and cancel the original independent claim”), aff’d, 477 F. App’x 740 (Fed. Cir. 2012); Safoco,

                         25 2009 WL 10742813, at *11 (declining to apply Honeywell to intervening rights analysis for

                         26 dependent claims rewritten in independent form where original independent claims were amended

                         27 rather than cancelled, noting that Honeywell “refers only and often to the cancellation of the original

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                   PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                    PARTIAL SUMMARY JUDGMENT
                                                                             - 17 -                               CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 24 of 25



                            1 independent claim”).6 Here too, original claim 16 was rewritten in independent form, and original

                            2 claim 15—from which claim 16 originally depended—was amended, not cancelled. Ex. 7 at 8-10.

                            3 Thus Honeywell and Felix have no application here.

                            4 VI.     CONCLUSION

                            5         Netlist respectfully requests that the Court enter summary judgment that Google is not

                            6 entitled to intervening rights under 35 U.S.C. §§ 252, pre-AIA 316(b) with respect to claim 16.

                            7

                            8         Dated: July 30, 2021                 IRELL & MANELLA LLP

                            9
                                                                           By: /s/ Jason G. Sheasby
                         10                                                   Jason G. Sheasby
                                                                              jsheasby@irell.com
                         11
                                                                              Andrew J. Strabone
                         12                                                   astrabone@irell.com
                                                                              IRELL & MANELLA LLP
                         13                                                   1800 Avenue of the Stars, Suite 900
                                                                              Los Angeles, California 90067
                         14                                                   Telephone: (310) 277-1010
                                                                              Facsimile: (310) 203-7199
                         15

                         16                                                    Attorneys for Plaintiff Netlist, Inc.

                         17

                         18

                         19
                         20

                         21

                         22

                         23

                         24

                         25

                         26
                                      6
                                     In addition, in the Sonos opinion discussed above, the original independent claim was
                         27 cancelled just as in Honeywell. 2017 WL 4969330, at *5. The district court still held that no
                            intervening rights applied where the dependent claim was rewritten in independent form, and
                         28 granted summary judgment in the plaintiff’s favor. Id.
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                     PARTIAL SUMMARY JUDGMENT
                                                                             - 18 -                                CASE NO. 4:09-CV-05718-SBA
                                  Case 4:09-cv-05718-SBA Document 156 Filed 07/30/21 Page 25 of 25



                            1                                     CERTIFICATE OF SERVICE

                            2           I hereby certify that on July 30, 2021, I electronically filed the foregoing with the Clerk of
                            3 the Court using the CM/ECF system which will automatically email notification of such filing to all

                            4
                                 counsel of record who have made a formal appearance.
                            5

                            6                                                 By: /s/ Jason G. Sheasby
                                                                                 Jason G. Sheasby
                            7                                                    jsheasby@irell.com
                                                                                 Andrew J. Strabone
                            8
                                                                                 astrabone@irell.com
                            9                                                    IRELL & MANELLA LLP
                                                                                 1800 Avenue of the Stars, Suite 900
                         10                                                      Los Angeles, California 90067
                                                                                 Telephone: (310) 277-1010
                         11                                                      Facsimile: (310) 203-7199
                         12
                                                                                  Attorneys for Plaintiff Netlist, Inc.
                         13

                         14

                         15

                         16

                         17

                         18

                         19
                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including                                                                       PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR
 Professional Corporations                                                                                        PARTIAL SUMMARY JUDGMENT
                                                                                - 19 -                                CASE NO. 4:09-CV-05718-SBA
